Citation Nr: 0115994	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1969 to August 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City Regional 
Office (RO) which denied service connection for PTSD.

The claims file contains a letter from a private physician 
opining that the veteran is totally disabled.  As the issue 
of a total disability rating for compensation based on 
individual unemployability (TDIU) has not yet been addressed, 
it is referred to the RO for initial adjudication.  


REMAND

The veteran served in Vietnam from May 1970 to December 1971.  
While the Bureau of Naval Personnel has indicated that he is 
not entitled to the Combat Action Ribbon, he has described 
his duties in the I Corps area of South Vietnam as that of 
deckhand/gunners mate aboard the LCM 8-826, traversing the 
Cua Viet River many times on salvage missions from September 
1970 until it was destroyed by a submerged pressure mine in 
May 1971; he reports that the boat was beached to keep it 
from sinking and it was taken back to the Heavy Lift Branch 
at the U.S. Naval Support Activity in Danang; he also claims 
to have accidently shot a Vietnamese fisherman in the head, 
while checking the operation of his .50 caliber machine guns, 
and that he still suffers nightmares and flashbacks from that 
incident.  

The RO obtained information regarding the veteran's unit in 
Vietnam (U.S. Naval Support Activity, Danang).  However, the 
information the RO received from the U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR) appears to 
pertain only to the year 1970.  Thus, information regarding 
the period from January to December 1971 are not in the 
claims file and should be obtained.  

A psychiatric examination addressing PTSD and the specific 
stressors associated with such a diagnosis is needed.  The 
veteran has been provisionally diagnosed with PTSD, and he 
underwent a psychological assessment in December 1997 which 
indicated that his symptoms were "consistent with PTSD."  
However, a more current, specific diagnosis is necessary.  
Moreover, recent medical records are absent from the claims 
file, and private treatment records have not been obtained, 
although the veteran indicated in the PTSD questionnaire he 
completed in February 1999, that he "paid for help in the 
private sector for years and now [is] seeking VA help."  

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

In the present case, a VA examination addressing specifically 
the issue of PTSD and its relationship to service is 
necessary.  In addition, VA must assist the veteran in 
obtaining further medical and military records.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

2.  The RO should contact the veteran and 
afford him opportunity to provide further 
specific information pertaining to any 
alleged stressful events of service, 
particularly any detailed information 
regarding dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  

3.  The RO should secure a complete copy 
of the veteran's service personnel 
records through official channels, fully 
documenting its efforts in this regard.  

4.  The RO should obtain from USASCRUR 
information regarding the veteran's unit 
(Naval Support Activity, Danang) from 
January to December 1971.  USASCRUR 
should be requested to provide any 
information that might corroborate the 
veteran's claimed stressors, including 
specifically the alleged destruction of 
LCM 8-826 by enemy action in May 1971.  A 
response, negative or positive, should be 
associated with the claims file.  

5.  The RO should obtain all VA medical 
records regarding treatment for 
psychiatric disabilities not already 
associated with the claims file.  

6.  The RO should ask the veteran to 
supply the necessary details regarding 
all private medical treatment he sought 
for PTSD and other psychiatric 
disabilities.  Once the necessary release 
is obtained, the RO should make 
reasonable efforts to secure those 
medical records.  

7.  Thereafter, the RO should prepare a 
summary including all associated 
documents and then make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, what was the nature 
of the specific stressor(s) established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

8.  After the foregoing development has 
been completed to the extent possible, 
and only if it is determined that there 
is credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination.  
The examiner should enumerate all 
psychiatric disabilities suffered by the 
veteran.  Then, the examiner should 
provide an opinion regarding the etiology 
of all psychiatric disability found.  The 
examiner should indicate whether a 
diagnosis for PTSD is warranted and, if 
so, s/he should state specifically the 
stressor(s) entailed.  The examination 
report should include the complete 
rationale for all opinions expressed.  
The RO must provide the physician with 
the claims file and a list of verified 
stressors prior to the examination.  The 
examiner is asked to review the claims 
file in conjunction with the examination 
and to state in the report whether such 
has been reviewed.  The veteran is 
advised that there are consequences for 
his failure to report for the 
examination.  38 C.F.R. § 3.655.  

9.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to service 
connection for PTSD.  If the benefit sought on appeal remains 
denied the veteran and his representative should be furnished 
a supplemental statement of the case and be given the 
opportunity to respond.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

